Citation Nr: 1824614	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1990 to August 1990, and he served on active duty from November 1990 to July 1991 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2017, the Veteran withdrew his request for a Board hearing.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination for his hearing loss disability in May 2014.  However, the Veteran has asserted that his disability was worsened.  In a December 2017 letter, he stated that his hearing in his right ear has progressively worsened and that he is now nearly deaf.  He also indicated the hearing in his left ear was also diminishing.  Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss disability.

In addition, the Veteran submitted private audiograms from Bellows Hearing Institute and Desert Hearing Associates.  Although speech discrimination scores were provided, it is unclear whether those providers conducted speech discrimination testing using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  Therefore, pursuant to the duty to assist, further clarification from the private healthcare providers should be undertaken.  See 38 U.S.C. § 5103A; Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Contact the audiologists who conducted the October 2013 audiogram at Bellows Hearing Institute and the May 2014 audiogram at Desert Hearing Associates for purposes of clarification.  The audiologists should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test and, if so, what those results were as a percentage.

3.  Then, schedule the Veteran for a VA audiology evaluation to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  All pertinent evidence of record must be made available to, and reviewed by the examiner.  Any indicated tests and studies should be performed.  All information required for rating purposes must be provided.

4.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




